CLOPTON, J.
The word householder, as used in the statute defining the qualifications of jurors, has received an adjudged meaning — the occupier of a house, being the head or master, and having and providing for a household. “It implies in its term the idea of a domestic establishment — of the management of a household.” — Aaron v. The State, 37 Ala. 106. We discover nothing to authorize an inference, that the term is used in any other, or more enlarged sense in section 2928 of the Code (1876), providing that no freeholder or householder, having a permanent residence within the State, shall be sued out of the county of his residence. An unmarried man, occupying a house, employing his own servants, and providing for the household as constituted, may be a householder; but an unmarried man, who rents and occupies a room as a sleeping apartment, and takes his meals elsewhere, is not a householder in the meaning of the statute.
The search for the note and mortgage appears to have been made in-good faith. They were delivered by the plaintiff to his attorney, Johnston, in 1878, to be used in a chancery suit then pending, and plaintiff testifies that he lias not had possession of them since. Search was made in the register’s office without success. The law office of Johnston is still occupied by his then partner, with whom lie left the papers connected with his business, except two or three, which he carried with him, but the note and mortgage were not of those taken away. The office was diligently and persistently searched by the person having the charge of, and access to the papers in the place to which the note and mortgage were last traced; and there does not appear to be any probable motive for withholding the papers. A sufficient predicate was laid to let in secondary evidence of the contents of the note and mortgage. — Jernigan v. The State, (in MS).
The entry of judgment mino pro tune recites, that the parties came by their attorneys, which dispenses with personal notice, and that “the plaintiff introduced in evidence the findings of the court and the entries made by the court in this case at the last term ; and such evidence having been inspected and considered, the court is satisfied, that the same establishes sufficient ground for granting the motion.” The record does not show what are the contents of the findings of the court and of the entries made. In the absence of such evidence, we *515must presume, that they were competent and sufficient to authorize the court to make the order. — Allen v. Bradford, 3 Ala. 281; Farmer v. Wilson, 31 Ala. 75; Whitten v. Graves, 10 Ala. 578.
Affirmed.